Citation Nr: 1419335	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  10-45 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for shin splints.  

2.  Entitlement to service connection for hyperuricemia, claimed as gout.  

3.  Entitlement to service connection for inflammatory polyarthropathy, claimed as rheumatoid arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk
INTRODUCTION

The Veteran served on active duty from December 1994 to July 1995.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and November 2011 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, found that new and material evidence had not been received to reopen a claim for service connection for bilateral shin splints and denied entitlement to service connection for rheumatoid arthritis and gout.

The issue of service connection for a bilateral shin splints disability was denied in an August 1995 rating decision.  Where the claim in question has been finally adjudicated at the RO level and not appealed, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, despite the various characterizations of the issue throughout the appeal, the Board must make an independent determination as to whether new and material evidence has been presented to reopen the claim of entitlement to service connection for bilateral shin splints.

The Board notes that, in addition to the paper claims file, there is a Virtual VA and a Veterans Benefits Management System (VBMS) electronic claims file associated with the Veteran's claim.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to an increased rating for right and left knee disabilities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue(s) of issues of entitlement to service connection for hyperuricemia, claimed as gout, and service connection for inflammatory polyarthropathy, claimed as rheumatoid arthritis, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In August 1995, service connection for a bilateral shin splints disability was denied in an unappealed rating decision; following an April 1996 statement of the case, the Veteran did not perfect the appeal.  

2.  Evidence received more than one year after the August 1995 rating decision is cumulative or redundant of the evidence previously of record and does not raise a reasonable possibility of substantiating the claim for service connection for a bilateral shin splints disability.


CONCLUSIONS OF LAW

1.  The August 1995 rating decision that denied the claim for service connection for a bilateral shin splints disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.202, 20.302, 20.1103 (2013).

2.  The evidence received since the August 1995 rating decision is not new and material or sufficient to reopen the claim for service connection for a bilateral shin splints disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in her possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Court has held that, in claims to reopen, the duty to notify requires that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran was provided with notice that complies with Kent in a January 2009 VCAA letter issued prior to the initial adjudication of the claim.  

The January 2009 letter also notified the Veteran of the evidence needed to substantiate her claim for service connection.  The letter satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that she was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  She was informed that VA provided ratings based on the rating schedule and was given examples of the evidence she could submit.

The Veteran has substantiated her status as a veteran.  She was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, by the January 2009 letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained all available records of treatment reported by the Veteran, including service treatment records as well as VA medical records.  

For a finally-denied claim, VA is not required under the VCAA to provide a medical examination unless the claim is first reopened upon receipt of new and material evidence.  38 C.F.R. § 3.159(c)(4)(C)(iii).  Nevertheless, the Veteran was provided with a VA examination in December 2012, at which point the examiner concluded that the Veteran does not have current shin splints.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the December 2012 VA examination and medical opinion obtained in this case is more than adequate, as it is predicated on a full reading of medical records contained in the Veteran's claims file.  The examiner considered all of the pertinent evidence of record, to include the statements of the appellant, and found that the Veteran does not have shin splints.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the bilateral shin splints issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

For the reasons set forth above, the Board finds that it has complied with the VCAA's notification and assistance requirements.


Claim to Reopen-Bilateral Shin Splints Disability

If a notice of disagreement is not received within one year of the notice of an RO decision, and no new and material evidence is received during that period, the decision will become final.  38 U.S.C.A. § 7105(b)-(c) (West 2002).  If a notice of disagreement is received, and a statement of the case is issued, a substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  

Generally, a claim which has been finally denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Service connection for a bilateral shin splints disability was initially denied in an August 1995 rating decision on the basis that the evidence did not demonstrate a current shin splint disability.  The Veteran submitted a notice of disagreement with that decision; however, following an April 1996 statement of the case, the Veteran did not perfect the appeal or submit additional information within 60 days of the statement of the case or within the remaining one-year time period following the August 1995 rating decision.  Therefore, the decision on the claim became final.  
38 U.S.C.A. 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that VA has a duty to consider in every case whether evidence received within one year of an RO decision is new and material so as to prevent the decision from becoming final under 38 C.F.R. § 3.156(c) (2013)).

Since the August 1995 rating decision, VA treatment records have been obtained.  However, the records simply do not demonstrate any complaints of or treatment for shin splints.  The record does not demonstrate a current diagnosis of shin splints at any time since the August 1995 rating decision.  Although VA's duty to provide an examination was not triggered, the Veteran received one in December 2012, at which time the examiner stated that the Veteran does not have now nor has she had shin splints.  The Board also notes that the Veteran, herself, has not actually reported shin splints to a medical provider or to VA in support of this claim.  While she has reported leg pain, that pain has not be reported to be connected to shin splints.  Rather, the reported leg pain has been attributed by the Veteran and medical professionals to other disabilities, such as service-connected bilateral knee disability as well as to gout, inflammatory polyarthropathy, and rheumatoid arthritis, the subjects of the remand below.  

The new evidence fails to show that the Veteran has had bilateral shin splints since the August 1995 rating decision and, therefore, does not raise a reasonable possibility of substantiating the claim or trigger VA's duty to get another examination.  Shade v. Shinseki, 24 Vet. App. 110 (2010); see 38 U.S.C.A. § 5103A(d) (West 2002) (VA's duty to provide an examination in a service connection claim is triggered when there is competent evidence of a current disability and that it might be related to service, but the evidence is insufficient to decide the claim).  As such, the evidence is not material and the claim to reopen must be denied.


ORDER

New and material evidence having not been received, the claim for entitlement to service connection for a bilateral shin splint disability is not reopened and the appeal is denied.


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that indicate that a current disability may be associated with military service includes credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran contends that her current bilateral leg pain, which has been attributed to service-connected bilateral knee disability as well as to gout, inflammatory polyarthropathy, and rheumatoid arthritis, began during service.  She must be provided with a VA examination to determine whether her in-service treatment for bilateral leg pain, assessed as shin splints at the time, is etiologically related to any currently diagnosed disability, to include gout/hyperuricemia, inflammatory polyarthropathy, and rheumatoid arthritis.  

Upon remand, all outstanding VA treatment records must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and associate them with the paper or virtual claims file.  
All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Once the above development has been completed, provide the Veteran with a VA examination with a qualified physician to determine whether any current disability, to include gout/hyperuricemia, rheumatoid arthritis, and inflammatory polyarthropathy, is related to service.  

The claims folder, including this remand and any relevant records contained in the virtual system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner is requested to list all current leg disabilities, and should specifically state whether the Veteran has gout/hyperuricemia, rheumatoid arthritis, and inflammatory polyarthropathy.  If gout/hyperuricemia, rheumatoid arthritis, and inflammatory polyarthropathy are not present, the examiner must provide an opinion as to whether that disability has been present at any time since the November 2008 claim was initiated.  If not, the examiner must provide a rationale as to why that diagnosis is not appropriate, despite the fact that the diagnosis was previously made by VA staff.  

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any leg disabilities that have been present since November 2008 had onset in service or are otherwise related to a disease or injury in service, including the reported bilateral leg pain treated during service and diagnosed as bilateral shin splints.  

The examiner is also requested to comment as to whether any currently diagnosed disability is etiologically related to service-connected patellofemoral pain syndrome of the bilateral knees.  To the extent possible, (likely, unlikely, at least as likely as not) the examiner should also opine whether the Veteran's leg disability was either (a) proximately caused by or (b) proximately aggravated by her service-connected bilateral knee disability.  If the examiner states the leg disability is aggravated by service-connected knee disabilities, although not directly caused by them, the examiner should indicate the degree of additional impairment caused by the knee disabilities beyond the natural progress of the disease prior to the impairment, in terms conforming to the rating schedule.

The examiner should provide reasons for the opinions that take into account the Veteran's reports of her history, the reported in-service injuries, exposures, or events, and her current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


